The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of Claims

  	Applicant's amendment of claims 1, 7, 14, and 26, and cancellation of claims 10 and 18 in “Claims -05/26/2022” with “Amendment/Req. Reconsideration-After Non-Final Reject - 05/26/2022”, have been acknowledged by Examiner.
This office action considers claims 1-9, 11-17, 19-20, and 26-30 pending for prosecution. 
Claim Rejections - 35 USC § 112
1. 	Applicant’s argument, in the “Applicant Arguments/Remarks Made in an Amendment” filed on 05/26/2022, see “The Office Action rejects claim 30 under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. Applicants have amended claim 30 to overcome the § 112 rejection” (remarks on page 7), has been considered and are persuasive. The rejection under 35 U.S.C. 112(a) as failing to comply with the written description requirement for claim 30 is withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

2.	Claims 1 and 6 are rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Noro et al. (US 20050008873 A1; hereinafter Noro). 
Regarding claim 1, Vervoort teaches a method of making a semiconductor device (see the entire document, specifically Fig. 1+; [0021+], and as cited below), comprising: 
providing a semiconductor wafer (190; Fig. 3A; [0031]) including a contact pad (104a; Fig. 3D; [0034]) formed over a first surface (top surface) of the semiconductor wafer (190); 
forming a trench (202; Fig. 3D; [0033]) into the first surface (top surface) of the semiconductor wafer (190); 
disposing an insulating material (102; Fig. 3E; [0035]; a plasmapolymer material; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material) over the first surface (top surface) of the semiconductor wafer (190) and into the trench (202), wherein the insulating material (102)  covers the contact pad (104a); 
grinding the insulating material (102; Fig. 3H; [0041]) over the first surface (top surface) of the semiconductor wafer (190) to expose the contact pad (104a); 
backgrinding (Vervoort Fig. 3F; [0038]) a second surface (bottom surface) of the semiconductor wafer (190) opposite the first surface (top surface)  to expose the insulating material (102) in the trench (202);
(see below for “forming an insulating layer over”) the second surface (bottom surface) of the semiconductor wafer (190) after backgrinding ([0038]), (see below for “where the insulating layer includes an adhesive tape”).
As noted above, Vervoort does not expressly disclose “forming an insulating layer over (the second surface of the semiconductor wafer after backgrinding), where the insulating layer includes an adhesive tape”.
However, in the analogous art, Noro teaches a method for manufacturing a semiconductor device ([0002]), wherein (Fig. 1+; [0072+]) a semiconductor wafer (4; Fig. 5; [0074-0075]) with projection electrodes (5; [0074]) formed on the wafer (4), and a dicing tape (6; Fig. 5; [0081]) is adhered to the entire backside of the wafer (4) after the backside of the wafer is grinded, where the dicing tape usable in the present invention is not particularly limited, as long as the dicing tape is one which is usually used in the field of art ([0082]; see also [0159]). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Noro’s dicing tape on the bottom surface of the wafer into Vervoort’s method, and thereby, modified Vervoort’s (by Noro) method will have forming an insulating layer (in view of Noro 6; Fig. 5; [0081-0082,0159]; a dicing tape adhered to the back side of the wafer; see [0030] of the “Specification” of the instant disclosure where it states that insulating layer 184 is applied to the back side of the wafer 120 and comprises of an adhesive tape) over the second surface (bottom surface) of the semiconductor wafer (Vervoort 190 in view of Noro Fig. 5) after backgrinding (Vervoort [0038] in view of Noro Figs. 3-5), where the insulating layer (in view of Noro 6; Fig. 5; [0081-0082,0159]; a dicing tape adhered to the back side of the wafer; see [0030] of the “Specification” of the instant disclosure where it states that insulating layer 184 is applied to the back side of the wafer 120 and comprises of an adhesive tape)  includes an adhesive tape.
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a dicing tape on the bottom surface of a thinned wafer (Noro [0081-0082, 0087-0089]), where the dicing tape helps cover and protect the backside of the grinded wafer and helps adhere the semiconductor wafer for increased stability during further fabrication steps such as dicing the wafer and removing the individual chips from the dicing tape.
Modified Vervoort (by Noro) further teaches
dicing (Vervoort [0042]) the semiconductor wafer (Vervoort 190) through the trench (Vervoort 202).  
Regarding claim 6, modified Vervoort (by Noro) teaches all of the features of claim 1.
Modified Vervoort (by Noro) further teaches further including laminating the insulating layer (in view of Noro 6; Fig. 5; [0081-0082,0159]; a dicing tape adhered to the back side of the wafer; see [0030] of the “Specification” of the instant disclosure where it states that insulating layer 184 is applied to the back side of the wafer 120 and comprises of an adhesive tape; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material; where laminating is construed to mean manufacture something by bonding/attaching layers of material together) over the second surface of the semiconductor wafer (Vervoort 190 in view of Noro Fig. 5).  
3.	Claims 2-3 are rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Noro et al. (US 20050008873 A1; hereinafter Noro), further in view of Eichelberger et al. (US 6396148 B1; hereinafter Eichelberger). 
Regarding claim 2, modified Vervoort (by Noro) teaches all of the features of claim 1.
Modified Vervoort (by Noro) further including (see below for “forming a nickel plating over”) the contact pad (Vervoort 104a; Fig. 3D; [0034]) prior to disposing the insulating material (Vervoort 102; Fig. 3E; [0035]).
As noted above, modified Vervoort (by Noro) does not expressly disclose “forming a nickel plating over (the contact pad prior to disposing the insulating material)”.
However, in the analogous art, Eichelberger teaches fabricating chips first single or multichip packaging structures, and more particularly, to electroless metallization processes (C1 L21-24), wherein (Fig. 1+; C4 L9+) an electroless nickel plating solution is used (C5 L54 through C6 L10) to form the electroless nickel barrier 120 plated on aluminum bond pads 107 of integrated circuit chips 102 (Fig. 3C; C6 L25-26), and a polymer dielectric 106 is formed over the electroless nickel barrier 120 plated on aluminum bond pads 107 (Fig. 3D; C6 L30-56).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Eichelberger’s nickel plating layer into modified Vervoort’s method, and thereby, modified Vervoort’s (by Noro and Eichelberger) method will have providing forming a nickel plating (Vervoort in view of nickel plating of Eichelberger Fig. 3C-3D; C6 L1-10, C6 L25-26) over the contact pad (Vervoort 104a; Fig. 3D; [0034]) prior to disposing the insulating material (Vervoort 102; Fig. 3E; [0035]).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a contact pad or bond pad can be plated with electroless nickel, which increases the area of electroless nickel coverage and therefore improves the reliability of the connection (Eichelberger C4 L51-56). 
Regarding claim 3, modified Vervoort (by Noro and Eichelberger) teaches all of the features of claim 2.
Modified Vervoort (by Noro and Eichelberger) wherein grinding the insulating material (Vervoort 102; Fig. 3H; [0041]) exposes the nickel plating (Vervoort in view of nickel plating of Eichelberger Fig. 3C-3D; C6 L1-10, C6 L25-26).
4.	Claims 4 and 5 rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Noro et al. (US 20050008873 A1; hereinafter Noro), further in view of Do et al. (US 20100096731 A1; hereinafter Do). 
Regarding claim 4, modified Vervoort (by Noro) teaches all of the features of claim 1.
Modified Vervoort (by Noro) further including (see below for “forming a conductive layer over”) the contact pad (Vervoort 104a; Fig. 3H; [0034]) after depositing the insulating material (Vervoort 102).
As noted above, modified Vervoort (by Noro) does not expressly disclose “forming a conductive layer over (the contact pad after depositing the insulating material)”.
However, in the analogous art, Do teaches a semiconductor device ([Abstract]), wherein (Fig. 3f; [0030+]) a semiconductor wafer (90; Fig. 3f; [0033]) with an organic insulating material (118; Fig. 3e; [0038]) is deposited in gap (116), and then an electrically conductive material (122; Fig. 3f; [0039]) patterned and deposited via a screen printing process on contact pads (100, 104), where the electrically conductive material (122; Fig. 3f; [0039]) is patterned and deposited over the unmasked areas of semiconductor dies (92) and (94) and on the contact pads (100, 104) with a masking layer (120) between portions of conductive material (122) and the contact pads (100, 104).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Do’s electrically conductive material into modified Vervoort’s method, and thereby, modified Vervoort’s (by Noro and Do) method will have forming a conductive layer (Vervoort in view of Do 122; Fig. 3f; [0039]) over the contact pad (Vervoort 104a; Fig. 3H; [0034] in view of Do 104; Fig. 3f) after depositing the insulating material (Vervoort 102; Fig. 3H; [0041, 0035] in view of Do Fig. 3e; [0038]).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides an electrically conductive material electrically whose portions connect to contact pads to form signal traces or redistribution layers (RDL) (Do [0039]).
Regarding claim 5, modified Vervoort (by Noro) teaches all of the features of claim 1.
Modified Vervoort (by Noro) wherein the contact pad (Vervoort 104a; Fig. 3H; [0034]) (see below for “comprises copper”). 
As noted above, modified Vervoort (by Noro) does not expressly disclose “(the contact pad) comprises copper”.
However, in the analogous art, Do teaches a semiconductor device ([Abstract]), wherein (Fig. 2a; [0028+]) contact pads comprise of copper ([0028]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Do’s electrically conductive material into modified Vervoort’s method, and thereby, modified Vervoort’s (by Noro and Do) method will have the contact pad (Vervoort 104a; Fig. 3H; [0034]) comprises copper (in view of Do [0028]).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a contact pad comprising of copper (Do [0028]), where copper is a reliable metal material in semiconductor devices.
5.	Claims 14 and 19 are rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1, of record; hereinafter Vervoort), in view of Do et al. (US 20100096731 A1, of record; hereinafter Do).
Regarding claim 14, Vervoort teaches a method of making a semiconductor device (see the entire document, specifically Fig. 1+; [0021+], and as cited below), comprising: 
providing a semiconductor wafer (190; Fig. 3A; [0031]) including a contact pad (104a; Fig. 3D; [0034]); 
forming a trench (202; Fig. 3D; [0033]) into the semiconductor wafer (190); 
disposing an insulating material (102; Fig. 3E; [0035]; a plasmapolymer material; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material) over the semiconductor wafer (190) and into the trench (202); 
grinding the insulating material (102; Fig. 3H; [0041]) to expose the contact pad (104a); and 
(see below for “forming a conductive layer over”) the contact pad (104a; Fig. 3D; [0034]) after grinding the insulating material (102; Fig. 3H; [0041]).
As noted above, Vervoort does not expressly disclose “forming a conductive layer over (the contact pad after grinding the insulating material)”.
However, in the analogous art, Do teaches a semiconductor device ([Abstract]), wherein (Fig. 3f; [0030+]) a semiconductor wafer (90; Fig. 3f; [0033]) with an organic insulating material (118; Fig. 3e; [0038]) is deposited in gap (116), and then an electrically conductive material (122; Fig. 3f; [0039]) patterned and deposited via a screen printing process on contact pads (100, 104), where the electrically conductive material (122; Fig. 3f; [0039]) is patterned and deposited over the unmasked areas of semiconductor dies (92) and (94) and on the contact pads (100, 104) with a masking layer (120) between portions of conductive material (122) and the contact pads (100, 104).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Do’s electrically conductive material into Vervoort’s method, and thereby, modified Vervoort’s (by Do) method will have forming a conductive layer (in view of Do 122; Fig. 3f; [0039]) over the contact pad (Vervoort 104a in view of Do 104; Fig. 3f) after grinding the insulating material (Vervoort 102; Fig. 3H; [0041]).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides an electrically conductive material electrically whose portions connect to contact pads to form signal traces or redistribution layers (RDL) (Do [0039]).
Regarding claim 19, modified Vervoort (by Do) teaches all of the features of claim 14.
Vervoort further including removing (Fig. 3F; [0038]) a portion of the semiconductor wafer (190) opposite the contact pad (104a) to expose the insulating material (102) in the trench (202); and dicing ( [0042])  the semiconductor wafer (190) through the insulating material (102) in the trench (202).  
6.	Claims 15-17 are rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Do et al. (US 20100096731 A1, of record; hereinafter Do), further in view of Eichelberger et al. (US 6396148 B1; hereinafter Eichelberger). 
Regarding claim 15, modified Vervoort (by Do) teaches all of the features of claim 14.
Vervoort further teaches wherein the contact pad (104a; Fig. 3D; [0034]) includes a flat upper surface and (see below for “a nickel plating formed over”) the flat upper surface (104a; Fig. 3D; [0034]) prior to disposing the insulating material (102; Fig. 3E; [0035]).over the semiconductor wafer (190).
As noted above, Vervoort does not expressly disclose “(wherein the contact pad includes a flat upper surface and) a nickel plating formed over (the flat upper surface prior to disposing the insulating material over the semiconductor wafer)”.
However, in the analogous art, Eichelberger teaches fabricating chips first single or multichip packaging structures, and more particularly, to electroless metallization processes (C1 L21-24), wherein (Fig. 1+; C4 L9+) an electroless nickel plating solution is used (C5 L54 through C6 L10) to form the electroless nickel barrier 120 plated on aluminum bond pads 107 of integrated circuit chips 102 (Fig. 3C; C6 L25-26), and a polymer dielectric 106 is formed over the electroless nickel barrier 120 plated on aluminum bond pads 107 (Fig. 3D; C6 L30-56).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Eichelberger’s nickel plating layer into modified Vervoort’s (by Do)  method, and thereby, modified Vervoort’s (by Do and Eichelberger) method will have providing wherein the contact pad (Vervoort 104a; Fig. 3D; [0034]) includes a flat upper surface and a nickel plating (Vervoort in view of nickel plating of Eichelberger Fig. 3C-3D; C6 L1-10, C6 L25-26) formed over the flat upper surface (Vervoort 104a; Fig. 3D; [0034]) prior to disposing the insulating material (Vervoort 102; Fig. 3E; [0035]) over the semiconductor wafer (Vervoort 190).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a contact pad or bond pad can be plated with electroless nickel, which increases the area of electroless nickel coverage and therefore improves the reliability of the connection (Eichelberger C4 L51-56). 
Regarding claim 16, modified Vervoort (by Do and Eichelberger) teaches all of the features of claim 15.
Modified Vervoort (by Do and Eichelberger) further teaches wherein the nickel plating (Vervoort in view of nickel plating of Eichelberger Fig. 3C-3D; C6 L1-10, C6 L25-26) of the contact pad (Vervoort 104a)  is exposed from the insulating material (Vervoort 102; Fig. 3H; [0041]) by the grinding step.
Regarding claim 17, modified Vervoort (by Do and Eichelberger) teaches all of the features of claim 15.
Modified Vervoort (by Do and Eichelberger) further teaches wherein the insulating material (Vervoort 102; Fig. 3H; [0041])  includes a planar section extending from the contact pad (Vervoort 104a) to over the trench after the grinding step.
7.	Claim 20 is rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Do et al. (US 20100096731 A1, of record; hereinafter Do), further in view of Xue (US 20130037917 A1; hereinafter Xue). 
Regarding claim 20, modified Vervoort (by Do) teaches all of the features of claim 19.
Vervoort further including (see below for “forming an insulating layer over”) the semiconductor wafer (190) opposite the contact pad (104a) after removing the portion of the semiconductor wafer (190; [0038]) and before dicing ( [0042]) the semiconductor wafer (190).
As noted above, Vervoort does not expressly disclose “forming an insulating layer over (the semiconductor wafer opposite the contact pad after removing the portion of the semiconductor wafer and before dicing the semiconductor wafer)”.
However, in the analogous art, Xue teaches a semiconductor package and a 
preparation method thereof ([0005]), wherein (Figs. 2A-2G; [0028+]) bonding pads (110a, 110b; Fig. 2A; [0028]) are formed on a top surface of a wafer (100), wafer (100; Fig. 2C; [0029]) is thinned, a plurality of back side cutting grooves (160; Fig. 2E; [0030]) are formed at the back surface of the thinned wafer (100) with the bottom of the grooves (160) ending inside the thinned wafer (100), where the back side cutting groove (160) is required to be aligned and overlapped with the front side cutting groove and extending to a depth exposing the front package layer (140). Then, package material (161; Fig. 2F; [0031]; see also [0018]) is filled into the back side cutting groove (160) and covers the bottom and side surfaces of the thinned wafer (100), where the package layer material is described as being an epoxy resin.
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Xue’s package material on the bottom surface of the wafer into modified Vervoort’s (by Do) method, and thereby, modified Vervoort’s (by Do and Xue) method will have forming an insulating layer (Xue 161; Fig. 2F; [0031]; see also [0018]; an epoxy resin; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material) over the semiconductor wafer (Vervoort 190 in view of Xue Fig. 2F)opposite the contact pad (Vervoort 104a) after removing the portion of the semiconductor wafer (Vervoort [0038] in view of Xue Fig. 2A-2F) and before dicing (Vervoort [0042]) the semiconductor wafer (Vervoort 190)
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a package material formed on the bottom and side surfaces of the thinned wafer (Xue [0031]), where the package material surrounds and protects the semiconductor chips.
8.	Claims 26-27 and 30 are rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Xue (US 20130037917 A1; hereinafter Xue). 
Regarding claim 26, Vervoort teaches a method of making a semiconductor device (see the entire document, specifically Fig. 1+; [0021+], and as cited below), comprising: 
providing a semiconductor wafer (190; Fig. 3A; [0031]) including a contact pad (104a; Fig. 3D; [0034]); 
forming a trench (202; Fig. 3D; [0033]) into the semiconductor wafer (190); 
disposing an insulating material (102; Fig. 3E; [0035]; a plasmapolymer material; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material) over the semiconductor wafer (190) and into the trench (202) with the contact pad (104a; Fig. 3H)  exposed from the insulating material (102; Fig. 3H; [0041]); 
backgrinding (Vervoort Fig. 3F; [0038]) the semiconductor wafer (190) to expose the insulating material (102) in the trench (202) and form a back surface of the semiconductor wafer (190); and 
(see below for “forming an insulating layer over”) the back surface of the semiconductor wafer(190).
 As noted above, Vervoort does not expressly disclose “forming an insulating layer over (the back surface of the semiconductor wafer)”.
However, in the analogous art, Xue teaches a semiconductor package and a 
preparation method thereof ([0005]), wherein (Figs. 2A-2G; [0028+]) bonding pads (110a, 110b; Fig. 2A; [0028]) are formed on a top surface of a wafer (100), wafer (100; Fig. 2C; [0029]) is thinned, a plurality of back side cutting grooves (160; Fig. 2E; [0030]) are formed at the back surface of the thinned wafer (100) with the bottom of the grooves (160) ending inside the thinned wafer (100), where the back side cutting groove (160) is required to be aligned and overlapped with the front side cutting groove and extending to a depth exposing the front package layer (140). Then, package material (161; Fig. 2F; [0031]; see also [0018]) is filled into the back side cutting groove (160) and covers the bottom and side surfaces of the thinned wafer (100), where the package layer material is described as being an epoxy resin.
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Xue’s package material on the bottom surface of the wafer into Vervoort’s method, and thereby, modified Vervoort’s (by Xue) method will have forming an insulating layer (Xue 161; Fig. 2F; [0031]; see also [0018]; an epoxy resin; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material) the back surface of the semiconductor wafer (Vervoort 190 in view of Xue Fig. 2F).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a package material formed on the bottom and side surfaces of the thinned wafer (Xue [0031]), where the package material surrounds and protects the semiconductor chips.
Regarding claim 27, modified Vervoort (by Xue) teaches all of the features of claim 26.
Vervoort further teaches wherein the surface of the insulating material (102; Fig. 3H; [0041]) includes a planar section extending from the contact pad (104a) to over the trench after the grinding step.
Regarding claim 30, modified Vervoort (by Xue) teaches all of the features of claim 26.
Vervoort further including (see below for “disposing a solder bump”) directly over the contact pad (104a).
As noted above, As noted above, Vervoort does not expressly disclose “disposing a solder bump (directly over the contact pad)”
However, in another embodiment, Vervoort  teaches each die 151a-151c includes packaging material 102, solder balls 152, frontside metal contacts 104a-104c (collectively referred to as metal contacts 104 (Figs. 2A-2B; [0027-0028]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Vervoort’s solder balls nto modified Vervoort’s (by Xue) method, and thereby, modified Vervoort’s (by Xue) method will have further including disposing a solder bump (152; Fig. 2A; [0027]) directly over the contact pad (104a)
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides solder balls applied to frontside metal contacts at the wafer level, which helps minimize production costs (Vervoort [0028]).
9.	Claim 28 is rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Xue (US 20130037917 A1; hereinafter Xue), further in view of Eichelberger et al. (US 6396148 B1; hereinafter Eichelberger). 
Regarding claim 28, modified Vervoort (by Xue) teaches all of the features of claim 26.
Vervoort further teaches wherein the contact pad (104a; Fig. 3D; [0034]) (see below for “includes a nickel plating”).
As noted above, Vervoort does not expressly disclose “(the contact pad) includes a nickel plating”.
However, in the analogous art, Eichelberger teaches fabricating chips first single or multichip packaging structures, and more particularly, to electroless metallization processes (C1 L21-24), wherein (Fig. 1+; C4 L9+) an electroless nickel plating solution is used (C5 L54 through C6 L10) to form the electroless nickel barrier 120 plated on aluminum bond pads 107 of integrated circuit chips 102 (Fig. 3C; C6 L25-26), and a polymer dielectric 106 is formed over the electroless nickel barrier 120 plated on aluminum bond pads 107 (Fig. 3D; C6 L30-56).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Eichelberger’s nickel plating layer into modified Vervoort’s (by Xue) method, and thereby, modified Vervoort’s (by Xue and Eichelberger) method will have providing wherein the contact pad (Vervoort 104a; Fig. 3D; [0034]) includes a nickel plating (Vervoort in view of nickel plating of Eichelberger Fig. 3C-3D; C6 L1-10, C6 L25-26).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a contact pad or bond pad can be plated with electroless nickel, which increases the area of electroless nickel coverage and therefore improves the reliability of the connection (Eichelberger C4 L51-56). 
10.	Claim 29 is rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Xue (US 20130037917 A1; hereinafter Xue), further in view of Do et al. (US 20100096731 A1; hereinafter Do). 
Regarding claim 29, modified Vervoort (by Xue) teaches all of the features of claim 26.
Vervoort further including (see below for “forming a conductive layer over”) the contact pad (104a; Fig. 3H; [0034]).
As noted above, Vervoort does not expressly disclose “forming a conductive layer over (the contact pad)”.
However, in the analogous art, Do teaches a semiconductor device ([Abstract]), wherein (Fig. 3f; [0030+]) a semiconductor wafer (90; Fig. 3f; [0033]) with an organic insulating material (118; Fig. 3e; [0038]) is deposited in gap (116), and then an electrically conductive material (122; Fig. 3f; [0039]) patterned and deposited via a screen printing process on contact pads (100, 104), where the electrically conductive material (122; Fig. 3f; [0039]) is patterned and deposited over the unmasked areas of semiconductor dies (92) and (94) and on the contact pads (100, 104) with a masking layer (120) between portions of conductive material (122) and the contact pads (100, 104).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Do’s electrically conductive material into modified Vervoort’s (by Xue)  , and thereby, modified Vervoort’s (by Xue and Do) method will have forming a conductive layer (Vervoort in view of Do 122; Fig. 3f; [0039]) over the contact pad (Vervoort 104a; Fig. 3H; [0034] in view of Do 104; Fig. 3f).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides an electrically conductive material electrically whose portions connect to contact pads to form signal traces or redistribution layers (RDL) (Do [0039]).
Allowable Subject Matter
11.		Claim 7 is allowable (claims 8-9 and 11-13 are allowable as they are dependent 
upon claim 7)  
12.     The following is a statement of reasons for the indication of allowable subject 
matter:  A search of the prior art failed to disclose or reasonably suggest the limitations 
of claim 7 (the individual limitations may be found just not in combination).
Response to Arguments
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 05/26/2022 have been fully considered, but they are not persuasive, because of the following: the Applicant's amendment of claims 1, 14, and 26 necessitated the shift in new grounds of rejection detailed in sections, above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims 1-6, 14-17, 19-20, and 26-30  above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898